Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is executed as of
April 10, 2013 and effective as of the Closing (as defined below) (the
“Effective Date”), between Digital Angel Corporation (the “Employer”) and L.
Michael Haller, an individual residing at 5924 Colodny Drive, Agoura Hills,
California 91301 (the “Employee”).

 

Background

 

A.     Employer and Employee are parties to that Employment Agreement dated
August 23, 2012 (the “Agreement”).

 

B.     On the date hereof Employer entered into an asset purchase agreement (the
“Asset Purchase Agreement”) with MGT Capital Investments, Inc. (“MGT”) to sell
its games development operations to MGT (the “Transaction”), Employee desires to
enter into discussions with MGT regarding his engagement (whether as an employee
or independent contractor) by MGT, and Employer consented to such discussions in
the Asset Purchase Agreement.

 

C.     The parties desire to terminate the Agreement as set forth in this
Amendment.

 

Agreement

 

In consideration of the mutual premises, covenants and agreements set forth
below, and intending to be legally bound hereby, it is hereby agreed as follows:

 

1.     Definitions. Capitalized terms shall have the meanings defined in the
Agreement.

 

2.     Resignation and Termination. Employee resigns his position as Chief
Executive Officer, President, and Member of the Board of Directors of Employer
and any affiliated entities effective as of the closing of the Transaction (the
“Closing”), currently anticipated to be April 30, 2013, and Employer accepts
such resignation as of the Effective Date. Simultaneous with the Closing and
Employee’s resignation, the parties mutually agree that the Agreement will
terminate effective as of such date and, except as set forth in this Amendment,
neither party will have further obligations toward the other.

 

3.     Accrued Obligations. At the Closing and upon the effectiveness of
Employee’s resignation and termination of the Agreement, Employer shall pay to
Employee all Accrued Obligations, less standard deductions and withholdings,
plus a lump sum of $10,000, all of which shall be payable in cash. No other
payments to Employee shall be due from Employer, including for the avoidance of
doubt any severance or similar payments or benefits.

 

4.     Stock Options. Employee’s rights regarding granted stock options shall
continue to be governed by the terms of the Stock Option Agreement between
Employee and Employer, including the right to exercise vested stock options for
a period of sixty (60) days following termination of the Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Non Competition and Non Solicitation Waiver. Employer hereby releases,
acquits and forever discharges Employee from his obligations pursuant to, and
hereby waives any and all rights of Employer under, Sections 5.2(a)-(c) of the
Agreement. This release and waiver of claims by Employer for any damages due to
Employer as a result of Employee’s breach of Sections 5.2(a)-(c) of the
Agreement will extend to Employee and to MGT (including any parent, subsidiaries
and other affiliated persons of MGT).

 

6.     Mutual Release and Waiver of Claims. Employee hereby waives all claims
the Employee has against DIGA (for purposes of this paragraph 6, DIGA includes
Employer, its subsidiaries, affiliates, shareholders, directors, officers,
employees, or agents) and releases and discharges DIGA from liability for any
claims or damages that Employee may have against DIGA as of the Effective Date,
whether known or unknown, including, but not limited to, any claims arising out
of Employee’s employment relationship with DIGA (except for indemnification
pursuant to the DIGA’s Certificate of Incorporation, bylaws, or any other
director or officer indemnification agreement between Employee and DIGA,
including Section 8.1 of the Agreement) or termination thereof, or violations of
any federal, state, or local fair employment practices law, including Title VII
of the Civil Rights Act, Section 1981 of the Civil Rights Act of 1866, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment
Act, the WARN Act, or any other federal, state or local employee relations
statute, rule, executive order, law or ordinance, tort, express or implied
contract, employment agreement, public policy, or other obligations or any right
under any company pension, welfare or stock plans, bonus plan, vacation or other
benefits, or attorneys’ fees. DIGA hereby waives all claims against Employee and
releases and discharges Employee from any liability for any claims or damages
that DIGA may have against Employee as of the Effective Date, whether known or
unknown, including, but not limited to, any claims arising out of the
Transaction, Employee’s conduct as an employee of DIGA, Employee’s employment
relationship with DIGA, Employee’s service as a member of DIGA’s board of
directors or termination thereof, or arising pursuant to the Agreement.




7.     Entire Agreement; Supersedure. This Amendment contains the entire
agreement between the parties with respect to the subject matter hereof, and
expressly terminates, rescinds, replaces, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof.

 

8.     Governing Law; Submission to Jurisdiction; Mediation.

 

(a)     THIS AMENDMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE
REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, FOR THE PURPOSES OF ANY PROCEEDINGS ARISING OUT OF THIS AMENDMENT, AND
HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY AND AGREES THAT ANY PROCEEDING SHALL
INSTEAD BE DECIDED BY A JUDGE SITTING WITHOUT A JURY.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(b)      Prior to commencement of any legal proceeding or at any time after
commencement of any legal proceeding, Employee agrees that, upon request of
Employer, and at the expense of the Employer, any dispute between Employee and
Employer shall be presented for non-binding mediation by a third party mediator.
In the event that Employee fails to reasonably comply with his/her obligation to
participate in mediation as required herein, such failure shall constitute a
breach of this Amendment by Employee entitling Employer to damages.

 

9.     Counterparts. This Amendment may be executed in any number of
counterparts, by original or facsimile signatures, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.

 

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

 
3

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.

 



EMPLOYER

EMPLOYEE

   

Digital Angel Corporation

L. Michael Haller

       

/s/ Daniel Penni

/s/ L. Michael Haller

By: Daniel Penni, Chairman

Signature

       

April 10, 2013

April 5, 2013

Date

Date



                                

 

 

 

 

 

 

 

 

 

 

[Signature Page to Haller Amendment; Release and Waiver]